ORDER In the multidistrict litigation docket that gave rise to this appeal (MDL No. 2545), the district court dismissed all cases with prejudice that involved the above-named defendants, Pfizer, Inc. and Pharmacia & Upjohn Company, LLC, the makers of the drug Depo-Testosterone.1 Some of the more than one thousand individual cases subject to this appeal were resolved by final judgments, see Master Dkt. Nos. 1824, 1969, while others were resolved by partial final judgments pursuant to Fed. R. Civ. P. 54(b), see Master Dkt. Nos. 1865, 1970. By separate opinion issued today, we affirm the district court’s decisions with respect to both the defendants’ preemption defense and the denial of discovery on the preemption defense. In the course of briefing this appeal, however, the parties have since noted the lack of complete diversity of citizenship in forty of the cases affected by these District Court orders. The list of these cases, contained in Appellate Dkt. 15-1, is reproduced below. In each case, there is at least one defendant who is a citizen of the same state as the plaintiff, which would ordinarily deprive the federal courts of subject matter jurisdiction. See 28 U.S.C. § 1382(a),(c); McCready v. eBay, Inc., 453 F.3d 882, 890-91 (7th Cir. 2006) (noting complete diversity requirement). Though some cases may involve only one (non-diverse) defendant, it is possible that some of these cases may be properly brought against remaining diverse defendants and-that the non-diverse defendants could and should be dismissed to preserve subject matter jurisdiction. It would be possible in theory for us to take these forty cases one by one to decide whether the non-diverse defendants are dispensable parties who should be dismissed on appeal. See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 109 S.Ct. 2218, 104 L.Ed.2d 893 (1989); 28 U.S.C. § 1653 (allowing amendment of defective jurisdictional allegations in both trial and appellate courts). Given the number of these cases, the paucity of relevant information before us, and the district court’s much greater familiarity with the details of the litigation and its effective management, we think the better course is to have the district court sort out these jurisdictional problems with more detailed assistance from counsel. Accordingly, due to a lack of complete diversity of citizenship, the final judgments or partialvfinal judgments entered by the district court in the cases listed below are VACATED and REMANDED for proceedings consistent with this order and the accompanying opinion issued in this appeal, No. 17-2066. CASES AFFECTED [[Image here]] [[Image here]] [[Image here]]  . The district court explained its conclusions in several case management orders issued March 7, 2016, March 30, 2017, April 18, 2017 and May 26, 2017. See Master Dkt. Nos. 1211, 1824, 1865, 1969, 1970.